Allowable Subject Matter
1.	This office action is a response to amendments submitted on 12/23/2021. 
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 8/25/2021 and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
3.	Claims 1-20 and 27-29 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	Carrier (US 20110163701 A1), Mergener et al. (US 9197146 B2), Ro kamp et al. (US
20100218386 A1), Smith et al. (US 5534788 A) and Denning (US 20050248320 A1) are the closest prior art disclosed.
However, regarding Claims 1, 11  and 16, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a housing having a front end and a rear end; a plurality of battery cells supported by the housing and extending from proximate the front end to proximate the rear end; at least one battery cell of the plurality of battery cells supported by the housing proximate the rear end, the battery cell having a first cell terminal and a second cell terminal; a terminal block supported proximate the front end, the terminal block including a first power terminal electrically connected to the first cell terminal and a second power terminal electrically connected to the second cell terminal; a printed circuit board provided above the plurality of battery cells and extending from proximate the rear end to proximate the terminal block; and a current sense resistor electrically connected between the first cell terminal and the first power terminal, the current sense resistor extending from proximate the front end to proximate the 
The specific connection of the battery cells with the current sense resistor is not shown or disclosed fairly by the closest prior arts, specially the  fact that the sense resistors extends from the battery terminal the current sense resistor extending from proximate the front end to proximate the rear end on a first side of the housing extending between the front end and the rear end, hence it consider novel. 
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846